Exhibit 99.1 Presented to Accredited Members Conference April 21, 2010 Certain statements contained in this presentation, which are not based on historical facts, are forward- looking statements as the term is defined in the Private Securities Litigation Reform Act of 1995 and, as such, are subject to substantial uncertainties and risks that may cause actual results to materially differ from projections. Although the Company believes that the expectations expressed herein are based on reasonable assumptions within the bounds of the Company’s knowledge of its businesses, operations, business plans, budgets and internal financial projections, there can be no assurance that actual results will not differ materially from the expectations expressed herein. Important factors currently known to management that could cause actual results to differ materially from those in forward-looking statements include the Company's ability to (i) properly execute its business model, (ii) raise additional capital to sustain its business model, (iii) attract and retain personnel, including highly qualified executives, management and operational personnel, (iv) negotiate favorable current debt and future capital raises, (v) manage the inherent risks associated with operating a diversified business to achieve and maintain positive cash flow and net profitability, and (vi) get back into compliance, and remain in compliance, with its current senior secured credit facility with PNC Bank, N.A. as well as the other risks detailed from time to time in the SEC reports of Best Energy Services, Inc., including its annual report on Form 10-K/A for the transition period from February 1, 2008 to December 31, 2008 and its quarterly reports on Form 10-Q for the three months ended March 31, 2009, June 30, 2009 and September 30, 2009. In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this presentation will, in fact, occur. The forward-looking statements made herein speak only as of the date hereof and Best Energy disclaims any obligation to update these forward-looking statements. OUR VISION: We are building our business in two complementary directions: §By continuing to provide a single point source for all our customer’s needs: üSuperior Safety Record üValue Pricing in All Markets üA long history of Performance üAnd Soon - Capital. §By expanding our area: üUsing our Customer-Centric approach üMoving into other basins where legacy companies and their practices invite our competitive presence. OUR VISION: OUR HISTORY: § Q1 2008 Formed with Three Acquisitions üBest Well Services (established in 1991) üBob Beeman Drilling üCertain Housing Accommodation assets §Q42008 BoardMandated Management Changes üAnticipated significant commodity price and activity decline üDiscontinued rig redeployment model üCut annual G&Afrom$ 5.4MM to $960K üImplemented new profit models, to gauge business unit viability §Q4 2009 Discontinued Drilling and Housing business units §Q1 2010Established Customer-Centric Growth Model Our Leadership: Accomplished & Respected Mark Harrington, Chairman and CEO •Founding board member; Appointed CEO December 2008 •30 years experience - Oil & Gas Exploration, Development and Finance •Prior Chairman/President - Seven, Energy and Private Equity Companies •Featured on CNBC, Canada AM, Dow Jones News & Bloomberg Eugene Allen, President and COO • A second generation oilman with 4o years hand-on experience in the oil and gas industry. • 16 Years at Best Well Services. •Prior Experience: Pool Well Service, Pride Petroleum and KMA Well Service •Executing the operations of BWS and orderly liquidation of non- strategic assets from discontinued business units. Our Platform Current Operations: Hugoton Basin Rife with Opportunity Ø 24 Trillion Cubic Feet Produced since 1930 Ø 12 Trillion Cubic Feet Remaining to be Produced Ø 12,000+ Active Wells in the Basin Ø 50+ Active Operators Our Strengths Define Who We Are ØLongevity - BWS established in 1991 ØSustainability - Grew steadily from 1 rig to 25 rigs Ø Reputation - A coveted book of business ØCustomer Centric - A history of value pricing and service to our customers ØManagement - Significant depth of management and continuity of key employees Why Our Customers Choose Best Ø“Safety First” • An Exceptional Safety Record - well over a year, with no lost time due to a safety incident • Rank at the highest level among our customer’s providers Ø Value Pricing- always Fair and Competitive •Market Peak:BWS $240/hourCompetitors $360/hour •Today’s Pricing:BWS $210/hourCompetitors $240/hour Ø Reputation and Performance • Continuity in our Crews- Historical turnover <5%, industry norm >40% • Superior Depth of Knowledge and Experience- Faster execution times for our customers Ø Soon to Come: A delivery mechanism for our customers’ greatest need- Capital. The Results : Success in Growth Market Share Our Customers Include: Anadarko Dominion Linn Energy Oxy USA Arena Ellora Energy Marlin Oil Pioneer Bengalia L&C Enervest Merit Energy Pride Energy Cleary EOG Midwestern Samson Devon Kaiser-Francis Noble XTO Building on Our Platform •Hugoton Basin Financing Partners •Basin-Specific Scaling Hugoton Basin Financing Partners: A Compelling Financing Option for Our Customers Ø Shut-in wells Financially Damage the Customer •No cash flow to support area G&A •Reduces Borrowing Base through Absent Cash Flow and Degradation of Reserve Category Ø HBFP allows Customers to Focus Capital Allocations on Highest Impact Areas: •Gulf of Mexico •Shale plays •International Ø Earn-In structure is Bank Friendly for the Customer •No bank capital required •No sub or senior debt taken-on •No inter-creditor agreements •Not a sale of a liened property •Enhances Credit Quality by increasing Operators cash flow Ø Customer Retains Operations and Cash Flows to Support Regional G&A Institutional Investor $5 Million Commitment Hugoton Basin Financing Partners Best’s Customers Rejuvenated Wells Preferred Cash Recoupment + Premium $ For Rejuvenation BEST Work Contract Paymentfor Services Share in Fund’s Production Warrants Negotiated Back- in APO Cash Flow 100% Cash Flow After HBFP Payback HBFP: A First Of Its Kind Financing Product Created by a Former Customer - - Best’s CEO HBFP Has Connected the Dots Ø Operators Gain Access to Much Needed Capital •Unavailable from Corporate Allocation •Unavailable from Lenders/Capital Markets Ø Institutional Investor Gains High Quality and Closable Deal Flow •Earn-in Structure Obviates Disconnect in Buyer/ Seller Expectations •Best’s leading position in the Hugoton makes us the Preeminent Intelligence Network for Accessing Candidates Basin-Specific Scaling: What We Look For —Low per unit F & D costs —Rising activity level —Connective Customer Entrée —Competitor pricing invites our Presence Report Card on First Target: South Texas Eagle Ford Shale üLow F & D Costs - Economics Maintained to $3/Mcf gas IRR on Type Well - - Varied Natural Gas Pricing ($/Mcf) Shale Play $3.00/Mcf $4.00/Mcf $5.00/Mcf Eagle Ford Shale 25-35% 45-60% 65-90% Barnett Shale 0% 0-10% 5-15% Fayetteville 5% 15% 25% Haynesville 9% 28% 51% Marcellus 18% 35% 54% Source: various trade publications and company data Report Card on First Target: South Texas Eagle Ford Shale PRising Activity Level - Permits up 40% over 2009 üConnective Customer Entrée - Long-standing Hugoton Basin Customers hold 500,000+acres in the play PCompetitor Pricing Invites our Entry - Their prices are at a 30% premium to Best Financial Considerations •Scaling Revenue •Deleveraging •Financial Performance Drivers •Rig Count Break Points •Annualized Upside Scenarios •Share Capitalization •Investment Consideration Scaling Revenue - - A Work in Progress Ø STEP ONE: Capture Existing Market Share (Initiated Q1 2009) •Accomplished üNow at 80%+ vs. 38% in 2008 Ø STEP TWO: Capture New Projects (Secured Q4 2009) •Accomplished üAwarded coveted 6 rig contract from major oil company üCredited to safety record and historical performance for customer Ø STEP THREE: Game-changing revenue creation model (Q1 2010) •Hugoton Basin Financing Partners üMarket Potential $20MM+ annually üMarries proprietary financial product to asset base • Redeploy/Add/Scale into other Basins üValue Pricing model Pricing Power ü Customer Connectivity Deleveraging ØTerm Debt level is too high at $16.8 million ØThough terms are favorable •LIBOR +4% •Amortizes $1.5mm over next 12 months ØNon-Dilutive Solutions: • Sale of equipment from discontinued operations • Target $4MM in next 120 days • $1.2MM sold to date • Periodic Sales of“Production Tails” from HBFP • Ramp-up in free cash flows Financial Drivers Ø Operating and Overhead Expense Containment Completed •G&A to remain <$1mm/year •Very nominal increase to indirect costs ØThree Revenue Drivers For 2010-2012 •Market Conditions in Hugoton o Natural gas prices at wellhead o Capital Allocations by customers o Potential impact from HBFP product •Scaling of HBFP o Rig activity in Hugoton o Rig activities in other basins o Bundled services •Expansions into other Basins o Customers welcome value-pricing, reputation and performance Rig Count Break Points: •Positive EBITDA10 Rigs •1:1 coverage on debt service- 15 Rigs •AnnualEBITDA $3.2MM+- 20 Rigs •Annual EBITDA $5.0MM+- 25Rigs •Annual EBITDA $8.5MM+- 35 Rigs Note: •12 Rigs running as of April 2010 •Figures exclude added revenues from HBFP Annualized Upside Scenarios 20-Rig Case 25-Rig Case 35-Rig Case Revenue $ 11,900 Expenses (Direct and Indirect) $ 9,640 Operating Income $ 5,960 $ 9,430 Corporate G&A $ 960 $ 960 $ 960 EBITDA $ 5,000 $ 8,470 Interest (Cash & Non-Cash) $ 1,076 $ 1,076 $ 1,076 Depreciation $ 1,724 $ 1,724 $ 2,224 Net Income $ 400 $ 2,200 $ 5,170 Share Capitalization: Treasury Method Dilution As of4/1/2010* Current shares issued Undiluted shares after offering Total dilution at $0.25 Total dilution at $0.50 Total dilution at $0.75 Fully diluted *post equity offering Investment Considerations ØSuccessful Turn-around Executed by New Management •G&A reduced from $5.4MM in 2008 to less than $960,000 •Discontinued 3 of 4 unprofitable lines of business •EBITDA positive beginning Q1 2010 ØSound Fundamentals in Hugoton Basin •Largest conventional natural gas basin in U.S. •12,000+ active wells •12 TCF of gas left to be produced ØExcellent Business Platform in Workover Services •50%+ gross margins •Unblemished 19 year reputation •Strong continuity of management •Low employee turnover <5% vs industry norm of 45% •First in class safety record •History of value pricing to customers—up markets and down ØDoubled Market Share in Core Business In Down Market •80% share vs. 35% two years ago •Demonstrated reputational and pricing prowess of BWS •Coveted Book of Business Expanding ØA “Customer-Centric” Approach •Safety first •Value pricing •Performance and reputation •Soon to come—capital delivery to the customers ØTwo Potentially Significant Growth Engines •Hugoton Basin Financing Partners oFirst of its kind financing oConnects the Dots between Customer Capital Needs and Financing oCustomer friendly and customer fair •Basin- Specific Scaling oValue pricing pricing power oActive growth in shale gas in target basin ØSignificant Upside on Execution —Positive EBITDA at 10 rig count —Positive net income at 20 rig count —Potential on successful HBFP execution —Scalability of HBFP to other basins —Potential deployment in Eagle Ford Basin ØA Firmly Committed Management Team —CEO signed on to 3 year contract —Interests fully aligned with shareholders —Significant option positions for ALL key employees —2/3 of options vest only on hitting $5MM EBITDA full 25 rig deployment for 1 year Corporate Headquarters 5433 Westheimer Avenue, Suite 825 Houston, Texas 77056 Phone: 713-933-2600
